Alston&Bird llp 2828 N. Harwood Street Suite 1800 Dallas, TX75201-2139 214-922-3400 Fax: 214-922-3835 www.alston.com February 27, 2012 VIA EDGAR AND OVERNIGHT UPS DELIVERY Ms. Sonia Barros Special Counsel United States Securities and Exchange Commission Division of Corporate Finance Mail Stop 3010 Washington, D.C. 20549 Re: Moody National REIT I, Inc. Post-Effective Amendment No. 7 to Registration Statement on Form S-11 File No. 333-150612 Dear Ms. Barros: This letter sets forth the response of our client, Moody National REIT I, Inc. (“Issuer”), to the comments provided telephonically from the Staff of the U.S. Securities and Exchange Commission (“SEC”) on February 24, 2012 to the Issuer’s Post-Effective Amendment No. 7 to the Registration Statement on Form S-11 (the "Registration Statement.").For your convenience, we have set forth below your comments followed by the relevant responses thereto.The Issuer has filed today Pre-Effective Amendment No.1 to Post-Effective Amendment No. 7 to the Registration Statement (“Amendment No.1”) via EDGAR, which reflects the responses below. Please note that all page numbers provided in the responses below correspond to the pages of Prospectus Supplement No. 10 (the “Prospectus Supplement”), which is included in Amendment No.1. Moody National REIT I, Inc. Prospectus Supplement No. 10 1.
